Citation Nr: 1638223	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to exposure to herbicide.

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide.


REPRESENTATION

Appellant represented by:	Colin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1969 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2012 Travel Board hearing.  A copy of the transcript is associated with the file.  

In April 2015, the Board issued a decision remanding these matters to the Agency of Original Jurisdiction (AOJ).  The matters have been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, and due to amendments to VA regulations subsequent to the issuance of the April 2015 Board action, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  80 Fed. Reg. 35246-01 (June 19, 2015) (now codified at 38 C.F.R. § 3.307 (a)(6)(v) (2015).

A review of the Federal Register reveals that some C-123s were used to actually spray herbicide in Vietnam.  80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307 (a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era.  This makes the C-123s a distinct case.

VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.

Here, the Veteran contends that his hypertension and diabetes, both initially manifested decades after service, are due to herbicide exposure gained while performing his duties moving herbicide-laden aircraft parts at Williams Air Force Base.  He testified that he knew at the time the aircraft parts were from aircraft that were returning from Vietnam.  His duties included taking the parts and tagging them, putting them in a box and sending them to various places to be reused, fixed or for some other purpose.  He stated that the parts included wings, motors, generators and all other parts.  He testified that his job title was RPC, but he does not know what that meant.  He did not specifically state or produce evidence that the parts were from C-123s.  

While the Veteran's DD form 214 is of record, the rest of his service personnel records have not been associated with the record.  The DD form 214 shows that the Veteran served in the Air Force from February 1969 to June 1970.  The form listed his specialty number as 64530, and his job title as Inventory Supply Management Specialist.  He served with the 3525th Supply Squadron (ATC), at Williams Air Force Base, and had no foreign or sea service.  

A VA Memorandum dated in August 2010 reflects that the Veteran had no exposure to Agent Orange.  The memorandum noted the DD form 214 showed no foreign or Vietnam service, and a July 2010 PIES response reflected no records of exposure to herbicides.  Thus, the report concluded that the record did not corroborate the Veteran's contentions of exposure to Agent Orange.

In consideration of the June 2015 amendment to the regulations and the hearing testimony, the AOJ should take additional steps to determine whether the Veteran may be presumed to have been exposed to herbicide through regularly and repeatedly having operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era within the meaning of the regulation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's complete service personnel folder.

2.  Thereafter, the AOJ should take any additional appropriate steps consistent with the procedures outlined in the M21-1 and in consideration of 38 C.F.R. § 3.307 (a)(6)(v) to attempt to verify the Veteran's claimed herbicide exposure while serving in the Air Force.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




